MEMORANDUM **
Navneet Ghotra, a native and citizen of India, petitions for review of the Board of *958Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s order denying her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042-43 (9th Cir.2001), and we deny this petition for review.
Substantial evidence supports the BIA’s reliance upon critical omissions in Ghotra’s asylum application. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). The omissions go directly to the heart of Ghotra’s claim because the number and type of police threats, and the threats by the All India Sikh Students Federation formed the basis of Ghotra’s alleged persecution and fear of future persecution. See Chebchoub, 257 F.3d at 1043.
Because Ghotra did not establish that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Ghotra points to no other evidence to support her CAT claim, substantial evidence supports the BIA’s denial of relief under CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.